UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6038



MARVIN A. YUILLE,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER R. WEBB, Jail Administrator; A.
CHILDRESS, Sergeant; OFFICER JEFFERSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-714-R)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin A. Yuille, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin A. Yuille, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West 1994

& Supp. 1998) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp.

1998).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Yuille v. Webb, No. CA-98-714-R (W.D. Va. Dec. 21, 1998).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2